Exhibit 10.1

 

SECOND AMENDED AND RESTATED GOVERNANCE AGREEMENT

 

This Second Amended and Restated Governance Agreement (this “Agreement”) is made
as of November 1, 2016, by and among IAC/InterActiveCorp, a Delaware corporation
(“IAC” or the “Company”), Mr. Barry Diller (“Mr. Diller”) and the persons
signatory hereto (each, a “Diller Party” and, collectively with Mr. Diller, the
“Diller Parties”) and shall be effective as of the Effective Date.

 

RECITALS

 

WHEREAS, based on the advice and recommendations of a special committee of
independent directors of the Company (the “Capital Stock Special Committee”),
the Board of Directors of the Company (the “Board”) has adopted resolutions
(i) setting forth a proposed amendment and restatement of the Restated
Certificate of Incorporation of the Company in the form attached hereto as
Exhibit A (as amended from time to time, the “Amended and Restated Certificate”)
and (ii) declaring the advisability of the Amended and Restated Certificate;

 

WHEREAS, the Board has directed that the Amended and Restated Certificate be
submitted to the stockholders of the Company for their consideration and, based
on the recommendation of the Capital Stock Special Committee, has recommended
that stockholders of the Company vote in favor of the approval and adoption of
the Amended and Restated Certificate;

 

WHEREAS, the Amended and Restated Certificate will create a new class of equity
securities, par value $0.001, of the Company designated as “Class C Common
Stock” (the “Class C Common Stock”);

 

WHEREAS, subject to the Board’s ability to abandon or delay the filing of the
Amended and Restated Certificate notwithstanding approval of the Amended and
Restated Certificate by the Company’s stockholders, the Company intends to file
the Amended and Restated Certificate with the Secretary of State of the State of
Delaware in accordance with the Delaware General Corporation Law (the “DGCL”)
(as so filed, the “Certificate Amendment”);

 

WHEREAS, the Board intends to declare a dividend of one newly issued share of
Class C Common Stock (the “Class C Common Stock Dividend”) on (a) each share of
the Company’s Common Stock, par value $0.001 per share (the “Common Stock”), and
(b) each share of Class B Common Stock, par value $0.001 per share (the “Class B
Common Stock” and, together with the Class C Common Stock and the Common Stock,
the “Capital Stock”);

 

WHEREAS, certain parties hereto are party to that certain Amended and Restated
Governance Agreement among the Company, Liberty Media Corporation (“Liberty”)
and Mr. Diller, dated as of August 9, 2005 (the “Governance Agreement”);

 

WHEREAS, the Governance Agreement has been terminated as to Liberty pursuant to
a letter agreement by and among the Company, Liberty and Mr. Diller, dated as of
December 1, 2010;

 

WHEREAS, in connection with the Certificate Amendment, Mr. Diller has agreed to
eliminate his consent rights regarding certain Contingent Matters (as defined in
the Governance Agreement) provided in Section 2.03 of the Governance Agreement;

 

WHEREAS, Section 6.02 of the Governance Agreement provides that the Governance
Agreement may be amended in a writing signed by the parties whose rights or
obligations are affected by such amendment; and

 

WHEREAS, in connection with the Certificate Amendment and the Class C Common
Stock Dividend, Mr. Diller and the Company desire, effective as of the Effective
Date (as defined herein), to amend and restate the provisions of the Governance
Agreement.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
agreements and covenants set forth herein, and for other good and valuable
consideration, the receipt and adequacy of which the parties acknowledge, the
parties hereto hereby agree to amend and restate the Governance Agreement as
follows:

 

1.              Certain Definitions.  As used in this Agreement, the following
terms have the following respective meanings:

 

“Affiliate” means with respect to any person, any other person, directly or
indirectly, controlling, controlled by or under common control with such person.
For purposes of the foregoing definition, the term “controls,” “is controlled
by,” or “is under common control with” means the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise.

 

“At-the-Market Transaction” means a Transfer by a Diller Party of any share of
Class B Common Stock to a Third Party at a price per share of Class B Common
Stock that is no higher than the greater of (x) the last closing sale price of a
share of the Common Stock on the NASDAQ (or the principal securities exchange or
principal securities market on which the Common Stock is then listed or traded)
(the “Market Price”) on the last trading day immediately preceding the date that
a definitive agreement is entered into with regard to such Transfer and (y) the
Market Price on the last trading day immediately preceding the date that such
Transfer is completed.

 

“beneficial owner” (including, with correlative meanings, the terms
“beneficially own” and “beneficial ownership”) has the meaning ascribed to such
term in Rule 13d-3 under the Exchange Act.

 

“Charitable Organization” means an entity that is exempt from taxation under
Section 501(c)(3) or Section 501(c)(4) of the United States Internal Revenue
Code of 1986, as amended (or any successor provisions thereto) (whether a
determination letter with respect to such successor’s exemption is issued
before, at or after the relevant determination date), and further includes any
successor entity of similar status.

 

“Covered Transaction” means (x) with respect to the Company (i) an acquisition
of beneficial ownership by a Third Party of shares of Capital Stock of the
Company (or of the voting equity of a corporation that the Company merges with
or into or of the parent of such a corporation) that would entitle the Third
Party to exercise or control, directly or indirectly, more than fifty percent
(50%) of the total voting power of the outstanding voting securities (which
excludes the Class C Common Stock) of the Company (or of the surviving
corporation in a merger with or into the Company or of its parent resulting from
such a transaction) by means of any transaction or series of transactions
(including any reorganization, merger, consolidation, joint venture, share
transfer, tender offer, exchange offer or similar transaction) or (ii) a sale,
lease or other disposition in any transaction or series of transactions of all
or substantially all of the assets of the Company and its subsidiaries, taken as
a whole; or (y) with respect to the Company’s Capital Stock, any transaction or
series of transactions by Mr. Diller, his Family Members and/or Family Entities
that, directly or indirectly, would result in a Third Party owning at least
twenty-five percent (25%) of the total voting power of the Company’s outstanding
voting securities (which excludes the Class C Common Stock), other than an
At-the-Market Transaction.

 

“Disinterested Director” means a member of the Board who does not have, directly
or indirectly, a pecuniary or personal interest in the transaction to be
approved, other than as a holder of Common Stock or Class C Common Stock.

 

“Equity Securities” means the equity securities of the Company calculated on a
Common Stock equivalent basis (with each share of Class C Common Stock counted
as one share of Common Stock for purposes of such calculation), including all
outstanding shares of any class of Capital Stock and

 

2

--------------------------------------------------------------------------------


 

those shares issuable upon exercise, conversion or redemption of other
securities of the Company not otherwise included in this definition.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Family Entity” means (x) those entities identified on Schedule 1 and (y) any
general or limited partnership, corporation, limited liability company, trust or
other legal entity that is, at all times during the term of this Agreement,
wholly owned, directly or indirectly, by, or as to which the sole beneficiaries
of any shares of Capital Stock held by such entity are, Mr. Diller and/or one or
more Family Members (provided that any private foundation or Charitable
Organization to which no person other than Mr. Diller and/or his Family Members
is an investment advisor shall be permitted to be an additional beneficiary of
shares of Capital Stock without violating such requirement, it being understood
that no such private foundation or Charitable Organization may constitute a
Family Entity and that nothing in this proviso shall exclude any Transfer to a
private foundation or Charitable Organization from the provisions of Sections 2
and 4 of this Agreement).

 

“Family Member” means, with respect to Mr. Diller, the spouse of Mr. Diller or
the lineal descendants of Mr. Diller and/or of his spouse or the respective
parents, grandparents, siblings or lineal descendants of siblings of Mr. Diller
or his spouse (including Diane von Furstenberg, Alexandre von Furstenberg and
Tatiana von Furstenberg). Lineal descendants shall include adopted persons.

 

“Independent Director” means a member of the Board who satisfies the
independence requirements set forth in the Corporate Governance Rules of NASDAQ
(or the rules and regulations of the principal securities exchange on which the
Company’s equity securities are then listed) in effect from time to time;
provided, however, that if, at any particular time, NASDAQ (or the principal
securities exchange on which the Company’s equity securities are then listed)
has not then adopted a definition of “independent director,” “Independent
Director” means a director who, as determined in good faith by the Board (other
than the director in question), has no relationship to the Company that may
interfere with the exercise of his or her independence in performing his or her
duties to the Company under the DGCL and any other applicable laws.

 

“Initial Class B Stock” means the shares of Class B Common Stock beneficially
owned (without duplication), in the aggregate, by the Diller Parties as of the
Effective Date.

 

“Minimum Class C Number” means the number of shares of Initial Class B Stock,
which number shall be reduced, from time to time after the Effective Date, by
(a) the number of shares of Initial Class B Stock Transferred by the Diller
Parties to Unrelated Third Parties; (b) the number of shares of Initial Class B
Stock converted into shares of Common Stock pursuant to Article IV,
Section D(2) of the Amended and Restated Certificate; and (c) the number of
shares of Class C Common Stock transferred pursuant to clause (e) in the
definition of “Transfer.”

 

“NASDAQ” means The Nasdaq Stock Market.

 

“parent” of any person means an Affiliate of that person who is, directly or
indirectly, controlling that person.

 

“person” means any individual, general or limited partnership, firm,
corporation, limited liability company, association, trust, unincorporated
organization or other entity.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Third Party” means a person who is not a Family Entity or an Affiliate of
(x) the Company or (y) Mr. Diller, his Family Members and/or Family Entities.

 

3

--------------------------------------------------------------------------------


 

“Total Equity Securities” means, subject to the next sentence, the total number
of the Company’s outstanding equity securities calculated on a Common Stock
equivalent basis (with each outstanding share of Class C Common Stock counted as
one share of Common Stock for purposes of such calculation). Any (a) Equity
Securities beneficially owned by a person that are not entitled to vote
generally in the election of directors but that, upon exercise, conversion or
exchange, would become shares entitled to vote generally in the election of
directors and (b) shares of Class C Common Stock issuable upon the exercise or
vesting of Company-issued awards held by a person, in each case shall be deemed
to be outstanding for the purpose of computing Total Equity Securities and the
percentage of Equity Securities owned by such person but shall not be deemed to
be outstanding for the purpose of computing Total Equity Securities and the
percentage of the Equity Securities owned by any other person.

 

“Transfer” of a share of Capital Stock means any sale, assignment, transfer,
conveyance, hypothecation or other transfer or disposition of such share or any
legal or beneficial interest in such share, whether or not for value and whether
voluntary or involuntary, or by will or the laws of descent and distribution or
by operation of law (including by merger, consolidation or otherwise), including
a transfer of a share of Capital Stock to a broker or other nominee (regardless
of whether there is a corresponding change in beneficial ownership), or the
transfer of, or entering into a binding agreement with respect to, Voting
Control over such share by proxy or otherwise. Notwithstanding the foregoing,
the following shall not be considered a Transfer of Capital Stock by a Diller
Party:

 

(a)         Transfers of Capital Stock to another Diller Party or between or
among the Diller Parties (or persons that become Diller Parties), so long as the
monetization of Class C Common Stock is not a significant purpose of such
Transfer;

 

(b)         Transfers of Capital Stock to a Family Member, so long as (i) such
Family Member shall have agreed in writing to be bound by the terms of this
Agreement by executing a joinder agreement in the form of Exhibit B attached
hereto (a “Joinder Agreement”) and (ii) the monetization of Class C Common Stock
is not a significant purpose of such Transfer;

 

(c)          Transfers of Capital Stock to a Family Entity, so long as (i) such
Family Entity shall have agreed in writing to be bound by the terms of this
Agreement by executing the Joinder Agreement and (ii) the monetization of
Class C Common Stock is not a significant purpose of such Transfer; provided
that, at such time as such person ceases to be a Family Entity, this clause
shall no longer apply and a “Transfer” shall be deemed to have occurred (unless
otherwise exempt pursuant to this definition);

 

(d)         Transfers of Capital Stock to the personal representative of the
estate of Mr. Diller or a Family Member upon the death of Mr. Diller or such
Family Member, solely to the extent the executor is acting in the capacity as
personal representative of such estate; provided that any Transfer by such
personal representative from such estate shall constitute a “Transfer” under
this Agreement (unless otherwise exempt pursuant to this definition);

 

(e)          Transfers of Capital Stock pursuant to Covered Transactions
permitted by Section 4(a)(iv) or (v) of this Agreement in which all holders of
Common Stock and Class C Common Stock (which may or may not include Mr. Diller,
his Family Members and Family Entities) are provided the opportunity to sell all
of their shares of Common Stock and Class C Common Stock; and

 

(f)           The granting of a revocable proxy to officers or directors of the
Company at the request of the Board in connection with actions to be taken at an
annual or special meeting of stockholders or in connection with any action by
written consent of the stockholders solicited by the Board (if action by written
consent of stockholders is permitted at such time under the Amended and Restated
Certificate).

 

4

--------------------------------------------------------------------------------


 

“Unrelated Third Party” means a person in which none of Mr. Diller, his Family
Members and/or Family Entities has or will have at any time during the term of
this Agreement any direct or indirect economic or voting interest (other than a
non-controlling interest in publicly traded equity securities of such person).

 

“Voting Control” means, with respect to a share of Capital Stock, the power
(whether exclusive or shared) to vote or direct the voting of such share by
proxy, voting agreement or otherwise.

 

2.              Transfer of Class C Common Stock.

 

(a)         Any person who is or becomes a Diller Party shall not Transfer any
shares of Class C Common Stock if, immediately following such Transfer, the
Diller Parties would then, in the aggregate, be the sole beneficial owners
(without duplication) of a number of shares of Class C Common Stock in an amount
less than the Minimum Class C Number.

 

(b)         In the event that a Transfer of Class C Common Stock by a Diller
Party would result in the Diller Parties no longer being the sole beneficial
owners (without duplication), in the aggregate, of a number of shares of Class C
Common Stock at least equivalent to the Minimum Class C Number, the Diller
Parties shall promptly (and in any event no later than five (5) business days
following such Transfer) (i) transfer all voting and dispositive power in
respect of shares of Class B Common Stock to one or more Unrelated Third
Parties, (ii) acquire shares of Class C Common Stock, and/or (iii) send the
Company an irrevocable notice authorizing the Company to convert shares of
Class B Common Stock into shares of Common Stock (with the determination of
which of the actions described in clauses (i) through (iii) are to be taken to
be within the Diller Parties’ sole discretion) such that, immediately after
taking such actions, the Diller Parties are the sole beneficial owners (without
duplication), in the aggregate, of a number of shares of Class C Common Stock at
least equal to the Minimum Class C Number.

 

(c)          The Company may from time to time require the Diller Parties to
provide information regarding their beneficial ownership of shares of Class C
Common Stock and Class B Common Stock to confirm that the Diller Parties are in
compliance with Sections 2(a) and (b) of this Agreement. In the event that the
Company determines that the Diller Parties are not, in the aggregate, the sole
beneficial owners (without duplication) of shares of Class C Common Stock at
least equivalent to the Minimum Class C Number, the Company shall notify the
Diller Parties in writing and the Diller Parties shall promptly (but in no event
later than five (5) business days after receipt of notice) take one or more of
the actions specified in clauses (i) through (iii) of Section 2(b) (with the
determination of which actions are to be taken to be within the Diller Parties’
sole discretion) in order to be in compliance with Sections 2(a) and (b).

 

(d)         Except as set forth in this Section 2 and Section 4, this Agreement
shall not limit or restrict any Diller Party’s ability to Transfer any shares of
Capital Stock.

 

3.              Suspension of Class C Common Stock Issuance.  If, at any time,
Mr. Diller, his Family Members and his Family Entities cease to be the sole
beneficial owners, in the aggregate, of at least twenty percent (20%) of the
total voting power of the Company’s outstanding voting securities (which
excludes, for the avoidance of doubt, the Class C Common Stock) (an “Issuance
Suspension Event”), the Company agrees that it shall not thereafter issue or
agree to issue any new shares of Class C Common Stock or securities convertible
into, or exchangeable or exercisable for shares of Class C Common Stock without
the prior approval of the Board upon the recommendation of a Capital Stock
Committee (as defined in Section 4(a)(v) below). An Issuance Suspension Event
shall not affect the Company’s obligations to issue shares of Class C Common
Stock (or securities exercisable for, exchangeable for, or convertible into
shares of Class C Common Stock) in

 

5

--------------------------------------------------------------------------------


 

connection with previously outstanding or agreed issuances upon the exercise,
exchange or conversion of securities outstanding immediately prior to the
occurrence of an Issuance Suspension Event or pursuant to other contractual
obligations of the Company or its subsidiaries in existence immediately prior to
the occurrence of an Issuance Suspension Event.

 

4.              Covered Transaction and Equal Treatment.

 

(a)         Neither the Company nor any Diller Party shall enter into, or
consummate, a Covered Transaction, unless such Covered Transaction includes the
same consideration (in type and amount) or mix of consideration (in type and
amount), as the case may be, or an offer to deliver the same consideration (in
type and amount) or mix of consideration (in type and amount), to all holders of
shares of Common Stock, Class B Common Stock and Class C Common Stock; provided,
however, the holders of shares of Common Stock, Class B Common Stock and Class C
Common Stock may receive or be offered to receive different consideration (in
type and amount) to the extent and in the circumstances described below:

 

(i)            in a bona fide share-for-share exchange, merger, recapitalization
or other business combination involving the Company and a Third Party, where the
Company’s stockholders immediately prior to such transaction, continue to hold,
immediately following such transaction, shares of capital stock of the successor
or resulting entity in substantially the same relative proportions to their
ownership of the Company’s Capital Stock immediately prior to such transaction
and the three-class capital structure and pro rata economics of the three
classes of Capital Stock are substantially replicated and, if upon consummation
of such transaction the Diller Parties would beneficially own securities of the
surviving parent entity representing twenty percent (20%) or more of the total
voting power of such entity’s outstanding voting securities, the Diller Parties
shall have agreed in writing that the provisions of this Agreement continue to
apply to the securities received by the Diller Parties in such transaction (a
“Permitted Reorganization”);

 

(ii)         in a transaction in which the receipt by the holders of shares of
Common Stock of consideration (in type and amount) that is different than the
consideration (in type and amount) received by the holders of every other class
of Capital Stock of the Company (other than pursuant to a Permitted
Reorganization) has been approved by the holders of a majority of the issued and
outstanding shares of Common Stock;

 

(iii)      in a transaction in which the receipt by the holders of shares of
Class C Common Stock of consideration (in type and amount) that is different
than the consideration (in type and amount) received by the holders of every
other class of Capital Stock of the Company (other than pursuant to a Permitted
Reorganization) has been approved by the holders of a majority of the issued and
outstanding shares of Class C Common Stock;

 

(iv)      in a transaction in which the holders of shares of Common Stock and
Class C Common Stock receive consideration (in type and amount) that does not
differ in any respect other than the relative voting rights, with holders of
shares of Common Stock receiving consideration (in type and amount) having
higher relative voting rights and the holders of shares of Class C Common Stock
receiving consideration (in type and amount) having lesser relative voting
rights (or none) but which consideration (in type and amount) is different from
the consideration (in type and amount) received by the holders of Class B Common
Stock and such receipt has been approved by the holders of a majority of the
outstanding shares of Common Stock and Class C Common Stock, voting together as
a single class; or

 

6

--------------------------------------------------------------------------------


 

(v)         in any transaction in which the difference in consideration (in type
and amount) between or among any of the classes of the Company’s Capital Stock
has been approved by the Board pursuant to a recommendation of a committee of
the Board consisting of a majority of the Independent Directors who are also
Disinterested Directors with respect to the transaction (a “Capital Stock
Committee”).

 

(b)         In any proposed Covered Transaction in which the holders of shares
of Common Stock or Class C Common Stock are to receive different consideration
(in type and amount) than that to be received by the holders of shares of any
other class or classes of Capital Stock (other than pursuant to a Permitted
Reorganization), the Company shall provide advance notice of the proposed
transaction to the Board, which shall form a Capital Stock Committee. The
Capital Stock Committee shall have the right, on behalf of the Board, to
participate in any discussions and negotiations regarding, and to recommend
approval (or rejection) of, the proposed transaction, and the Board shall not
approve any such transaction not recommended by the Capital Stock Committee.

 

(c)          No Diller Party shall request or seek any waiver, amendment,
modification, termination or repeal of this Section 4. Without limiting the
rights of the Company under Section 11(e), the provisions of this
Section 4(c) shall be specifically enforceable by the Company.

 

(d)         The rights and obligations contained in this Section 4 shall
terminate upon the termination of this Agreement.

 

5.              Registration Rights.

 

(a)         Mr. Diller shall be entitled to customary registration rights
relating to (i) Common Stock beneficially owned by him as of the date of the
Governance Agreement or acquired from the Company (including upon conversion of
the Class B Common Stock pursuant to Article IV, Section D(2) of the Amended and
Restated Certificate and upon the vesting or exercise of Company-issued equity
awards and upon conversion of the Class C Common Stock pursuant to Article IV,
Section D(4) of the Amended and Restated Certificate) thereafter and
(ii) Class C Common Stock acquired from the Company in connection with the
Class C Common Stock Dividend or in the future (including upon the vesting or
exercise of Company-issued equity awards), including the ability to transfer
registration rights as set forth below in connection with the sale or other
disposition of Common Stock and/or Class C Common Stock.

 

(b)         If requested by Mr. Diller, the Company shall be required promptly
to cause the Common Stock and/or Class C Common Stock owned by Mr. Diller,
Family Members and/or Family Entities to be registered under the Securities Act
in order to permit Mr. Diller or such Family Member or Family Entity to sell
such shares in one or more (but not more than three) registered public offerings
(each, a “Demand Registration”). Mr. Diller shall also be entitled to customary
piggyback registration rights. If the amount of shares sought to be registered
by Mr. Diller and his Family Member and/or Family Entity pursuant to any Demand
Registration is reduced by more than twenty-five percent (25%) pursuant to any
underwriters’ cutback, then Mr. Diller may elect to request the Company to
withdraw such registration, in which case such registration shall not count as
one of Mr. Diller’s Demand Registrations. If Mr. Diller requests that any Demand
Registration be an underwritten offering, then Mr. Diller shall select the
underwriter(s) to administer the offering, provided that such
underwriter(s) shall be reasonably satisfactory to the Company. If a Demand
Registration is an underwritten offering and the managing underwriter advises
Mr. Diller in writing that in its opinion the total number or dollar amount of
securities proposed to be sold in such offering is such as to materially and
adversely affect the success of such offering, then the Company will include in
such registration, first, the securities of Mr. Diller (including those of
Family Members and/or

 

7

--------------------------------------------------------------------------------


 

Family Entities), and, thereafter, any securities to be sold for the account of
others who are participating in such registration (as determined on a fair and
equitable basis by the Company). In connection with any Demand Registration or
inclusion of Mr. Diller’s or his Family Member and/or Family Entity’s shares in
a piggyback registration, the Company, Mr. Diller and/or his Family Member
and/or Family Entity shall enter into an agreement containing terms (including
representations, covenants and indemnities by the Company and Mr. Diller), and
shall be subject to limitations, conditions, and blackout periods, customary for
a secondary offering by a selling stockholder. The costs of the registration
(other than underwriting discounts, fees and commissions) shall be paid by the
Company. The Company shall not be required to register such shares if
Mr. Diller, his Family Member and/or Family Entity would be permitted to sell
Common Stock and/or Class C Common Stock in the quantities proposed to be sold
at such time in one transaction under Rule 144 of the Securities Act or under
another comparable exemption therefrom.

 

(c)          If the Company and Mr. Diller cannot agree as to what constitutes
customary terms within ten (10) calendar days of Mr. Diller’s request for
registration (whether in a Demand Registration or a piggyback registration),
then such determination shall be made by a law firm of national reputation,
mutually acceptable to the Company and Mr. Diller.

 

(d)         If an Unrelated Third Party shall acquire beneficial ownership of
more than five percent (5%) of the Total Equity Securities upon consummation of
any Transfer or series of related Transfers from Mr. Diller, his Family Members
or Family Entities, to the extent Mr. Diller assigns such right in connection
with such Transfer, such Unrelated Third Party shall have the right to initiate
one or more Demand Registrations pursuant to this Section 5 or any registration
rights agreement that replaces or superseded this Section 5 (and shall be
entitled to such other rights that Mr. Diller would have applicable to such
Demand Registration), subject to the obligations of Mr. Diller applicable to
such demand (and the number of Demand Registrations to which Mr. Diller is
entitled under this Section 5 shall be correspondingly decreased).

 

(e)          This Section 5 shall survive any termination of this Agreement
following the occurrence of the Effective Date.

 

6.              Administration of this Agreement.  The Company shall establish,
from time to time, such policies and procedures relating to the general
administration of the terms of this Agreement and any Transfers of Capital Stock
hereunder, as it may deem necessary or advisable consistent with the terms of
this Agreement and the Amended and Restated Certificate, and shall deliver
notice to the Diller Parties of the restrictions placed on their shares of
Capital Stock by this Agreement and by the Amended and Restated Certificate in
accordance with Sections 151(f) and 202(a) of the DGCL.

 

7.              Inconsistent Agreements.  Each of the Company and each Diller
Party agree that it has not entered into, and will not enter into, any
agreement, understanding or arrangement that is inconsistent with this Agreement
or that would preclude the Company or any Diller Party from complying with its
obligations under this Agreement.

 

8.              Scope of this Agreement.  This Agreement shall not in any way
constitute an amendment, modification, supplement or waiver of any right,
preference, privilege, term or provision set forth or contained in the Amended
and Restated Certificate.

 

9.              Effective Date; Termination.

 

(a)         This Agreement shall be effective only as of and after the date on
which the Class C Common Stock Dividend is delivered or paid to stockholders of
the Company (the “Effective Date”).

 

8

--------------------------------------------------------------------------------


 

(b)         Except as set forth in Sections 9(c) and 9(d), this Agreement may be
terminated only by a written instrument that has been executed by each of the
Diller Parties and the Company and that has been approved by the Board upon the
recommendation of a Capital Stock Committee.

 

(c)          This Agreement shall terminate and be of no further force or effect
with respect to any Diller Party that no longer holds any shares of Class B
Common Stock or Class C Common Stock upon the written request of any such Diller
Party to the Company (but shall be reinstituted as to such Diller Party if at
any time thereafter while this Agreement remains in effect it becomes the holder
of any shares of Class B Common Stock or Class C Common Stock).

 

(d)         This Agreement shall terminate and be of no further force or effect,
automatically and without any action being required of any party hereto, upon
the occurrence of a Triggering Event (as defined in the Amended and Restated
Certificate); provided, that this Section 9(d) and Sections 5, 10 and 11 shall
survive such termination.

 

10.       Amendment and Waiver.

 

(a)         This Agreement or any of its provisions may be waived, amended,
modified or supplemented only by a written instrument (i) that has been executed
by Mr. Diller, or, following Mr. Diller’s death or legal incapacity, by the
Diller Parties owning in the aggregate a majority of the shares of Class B
Common Stock collectively owned by all of the Diller Parties at such time, and
(ii) that has been approved by a Capital Stock Committee and executed on behalf
of the Company; provided, however, with respect to any amendment of this
Agreement that amends, alters, changes or repeals the rights of the Common Stock
or the Class C Common Stock under Section 4, the Company shall obtain the
Required Stockholder Approval (as defined below) prior to executing any such
written instrument.

 

(b)         For purposes of this Section 10, the “Required Stockholder Approval”
means (i) with respect to any amendment that amends, alters, changes or repeals
the rights of the Common Stock under Section 4, the approval of the holders of a
majority of the outstanding shares of Common Stock; (ii) with respect to any
amendment that amends, alters, changes or repeals the rights of the Class C
Common Stock under Section 4, the approval of the holders of a majority of the
outstanding shares of the Class C Common Stock; or (iii) with respect to any
amendment described in clauses (i) and (ii) that impacts the shares of Common
Stock and Class C Common Stock equally and ratably, the approval of the holders
of Common Stock and Class C Common Stock voting together as a single class.

 

(c)          Any failure of any party hereto to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the party
entitled to the benefit thereof only by a written instrument that has been
signed by the party granting such waiver and that, in the case of the Company,
has been approved by a Capital Stock Committee. No delay on the part of any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder, nor shall any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

11.       Miscellaneous.

 

(a)         Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (i) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (ii) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (iii) if
transmitted by facsimile, upon receipt; and (iv) if otherwise actually
personally

 

9

--------------------------------------------------------------------------------


 

delivered, when delivered; provided, however, that such notices, requests,
demands and other communications are delivered to the address set forth below,
or to such other address as any party hereto shall provide by like notice to the
other parties hereto:

 

If to the Company, to:

 

IAC/InterActiveCorp

555 West 18th Street, 6th Floor

New York, NY 10011

Attention: General Counsel

Facsimile: (212) 632-9551

 

If to Mr. Diller or any other Diller Party, to:

 

Barry Diller

c/o IAC/InterActiveCorp

555 West 18th Street, 6th Floor

New York, NY 10011

Facsimile: (212) 632-9551

 

With a copy (which shall not constitute notice) to:

 

IAC/InterActiveCorp

555 West 18th Street, 6th Floor

New York, NY 10011

Attention: General Counsel

Facsimile: (212) 632-9551

 

and

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Andrew J. Nussbaum

Alison Z. Preiss

Facsimile: (212) 403-2000

 

(b)         Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations under this Agreement shall be assigned, in whole or in
part, by the Company, on the one hand, or by any Diller Party, on the other
hand, without the prior written consent of Mr. Diller or the Company upon the
approval of a Capital Stock Committee, respectively, and any purported
assignment or other transfer without such consent shall be void and
unenforceable; provided, however, that the Company may assign or transfer this
Agreement to a successor entity in connection with any merger, consolidation,
reorganization or business combination transaction, so long as it is not the
purpose of such merger, consolidation, reorganization or business combination
transaction to avoid the provisions of this Agreement. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(c)          Governing Law; WAIVER OF JURY TRIAL.  All disputes, claims or
controversies arising out of or relating to this Agreement, or the
interpretation, negotiation, validity, enforceability or performance of this
Agreement, or the transactions contemplated hereby, shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
its rules of conflict of laws which would result in the application of the laws
of any other jurisdiction. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, to the extent such court

 

10

--------------------------------------------------------------------------------


 

does not have subject matter jurisdiction, the Superior Court of the State of
Delaware (Complex Commercial Division) or, if subject matter jurisdiction is
vested exclusively in the federal courts of the United States of America, the
United States District Court for the District of Delaware, and any appellate
court therefrom, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, including any action or
proceeding brought by, in the right of or on behalf of the Company (including
any derivative action or proceeding), or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in such courts; (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in any such court; (iii) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any such action or proceeding in
any such court; and (iv) waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereto hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto hereby irrevocably consents to
service of process in the manner provided for notices in Section 11(a). Nothing
in this Agreement shall affect the right of any party hereto to serve process in
any other manner permitted by applicable law. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(d)         Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

(e)          Specific Performance.  The Company, Mr. Diller and the other Diller
Parties each acknowledges and agrees that the parties’ respective remedies at
law for a breach or threatened breach of any of the provisions of this Agreement
would be inadequate and, in recognition of that fact, agrees that in the event
of a breach or threatened breach by any party to this Agreement, in addition to
any remedies at law, the other parties hereto, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available.

 

(f)           Entire Agreement; Expenses.  Except as otherwise expressly set
forth herein, this Agreement constitutes the full and entire understanding and
agreement among the Company and the Diller Parties with respect to the subject
matter hereof and supersedes and preempts any prior understandings, agreements
or representations by or among the parties, written or oral, that may have
related to the subject matter hereof in any way. Effective upon the Effective
Date, the Governance Agreement shall terminate and shall be superseded by this
Agreement. For the avoidance of doubt, until the occurrence of the Effective
Date, the Governance Agreement shall remain in full force and effect. The
Company shall reimburse the Diller Parties for their reasonable legal fees and
expenses incurred in connection with the negotiation and consummation of the
transactions described in this Agreement.

 

(g)          Adjustment of Share Numbers and Prices.  If, (i) after the
Effective Date, there is a subdivision, split, stock dividend, combination,
reclassification or similar event with respect to

 

11

--------------------------------------------------------------------------------


 

any of the shares of Capital Stock or (ii) the Class C Common Stock Dividend is
declared on a basis other than one share of Class B Common Stock for each share
of Common Stock and Class B Common Stock, then, in any such event, the numbers
and types of shares of such Capital Stock referred to in this Agreement and, if
applicable, the prices of such shares, shall be adjusted to the number and types
of shares of such Capital Stock that a holder of such number of shares of such
Capital Stock would own or be entitled to receive as a result of such event if
such holder had held such number of shares immediately prior to the record date
for, or effectiveness of, such event and the prices for such shares shall be
similarly adjusted.

 

(h)         Interpretation.  References in this Agreement to Sections shall be
deemed to be references to Sections of this Agreement, unless the context shall
otherwise require. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
such agreement or instrument.

 

(i)             Headings.  The titles of Sections of this Agreement are for
convenience only and shall not be interpreted to limit or otherwise affect the
provisions of this Agreement.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Diller Parties have executed this
Agreement as of the date first above written.

 

 

IAC/InterActiveCorp

 

 

 

 

 

By:

/s/ GREGG WINIARSKI

 

 

Name:

Gregg Winiarski

 

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

Barry Diller

 

 

 

/s/ BARRY DILLER

 

[Signature Page to Second Amended and Restated Governance Agreement]

 

--------------------------------------------------------------------------------


 

 

TALT Trust

 

 

 

J.P. MORGAN TRUST COMPANY OF DELAWARE, Trustee

 

 

 

 

 

By:

/s/ PAMELA TORINO

 

 

Name:

Pamela Torino

 

 

Title:

Vice President

 

 

 

 

IAC AVF Grantor Retained Annuity Trust

 

 

 

J.P. MORGAN TRUST COMPANY OF DELAWARE, Trustee

 

 

 

 

 

By:

/s/ PAMELA TORINO

 

 

Name:

Pamela Torino

 

 

Title:

Vice President

 

 

 

 

IAC TVF Grantor Retained Annuity Trust

 

 

 

J.P. MORGAN TRUST COMPANY OF DELAWARE, Trustee

 

 

 

 

 

 

 

By:

/s/ PAMELA TORINO

 

 

Name:

Pamela Torino

 

 

Title:

Vice President

 

[Signature Page to Second Amended and Restated Governance Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

The Arrow 1999 Trust, dated September 16, 1999, as amended

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended and Restated Certificate of Incorporation

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Joinder to Second Amended and Restated Governance Agreement

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the Second
Amended and Restated Governance Agreement, dated as of November 1, 2016 (the
“New Governance Agreement”), by and among IAC/InterActiveCorp, a Delaware
corporation, Barry Diller and the other Diller Parties signatory thereto, as the
same may be amended from time to time. Capitalized terms used, but not defined,
herein shall have the meaning ascribed to such terms in the New Governance
Agreement.

 

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the New Governance Agreement as of the date hereof and shall have all
of the rights and obligations of a “Diller Party” thereunder as if it had
executed the New Governance Agreement. The Joining Party hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the New Governance Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

 

Date:              ,

 

 

 

 

 

 

[NAME OF JOINING PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address for Notices:

 

--------------------------------------------------------------------------------